Title: James Madison to William Taylor, 23 September 1826
From: Madison, James
To: Taylor, William


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                 Sepr. 23 26
                            
                        
                        I have been favored with so many communications from you, that I should take to myself much reproach for not
                            acknowledging them, if I had not apprized you of the one-sided correspondence in which your kindness would involve you.
                            Your last letter was of Aug. 10. from Vera Cruz. That accompanied by the Wax likeness of Iturbide was recd. in due time;
                            as were several others, with one of which came the "Descripcion Hist: & Cronol. de las dos piedras &c"
                            which I destine for the Liby of the University. For all these favors I return my thanks with a hope that the sincerity  will not be impeached by the delay.
                        Col. Benesky, who was lately here, and who had it seems been closely acquainted with the evanescent Emperor
                            coincided in your opinion of the compleat success of the Artist in wax. He left with me a translated Copy of a Memoir of
                            Iturbide, which if written as professed by himself, shews an able pen, and if true, a character to which the world has done
                            some injustice. Col. B. was in company with Mr. Palmer, who is in the front of the Company undertaking the great work of a
                            navigable Communication between the pacific & the Atlantic. The vast importance of the work has long spoken for
                            itself, and all must wish it to be as practicable as the contractors are confident of finding it.
                        As I presume you see occasionally at least some of the abounding Gazettes of this Country, I need not mention
                            the deaths of Mr Jefferson & Mr. Adams which were attended with such remarkable coincidency and called forth
                            fresh proofs of national <quality> < > their <Te > begs < >.  now is it necessary, <cov> observe to you that the 2 subjects which
                            have contributed most to agitate the public mind, are the Mission to Panama and the presidential elections the last, and
                            the next. The first subject is at rest, and will continue so probably, unless revived by something in the result of the
                            meeting. The second may be expected to gain in heat as it advances in time. But there is no apprehension that anything
                            will be consumed by its intenseness except Ink and paper. The Ballot box is a happy extinguisher furnished by our
                            Republican Constitution.
                        The pecuniary Condition of the U. S. is at present not a satisfactory one, and scarcely any where is the
                            pinch greater than in Virginia. Short Crops & low prices, succeeding an improvident habits the effect of better
                            times, have scarcely sufficed for necessary expences, and account for the debts & difficulties diffused thro’ the
                            community. And the present year will do little towards a relief. The season has with some local exceptions been unfavorable to
                            all our Crops: and there is no prospect of improvement in the price of the articles for exportation, the only source from
                            which relief could come.
                        I can give you no information concerning your particular friends in other quarters. In this letter the occurrences
                            most felt among them has been the late death of Mrs. Burnley, and the later one of her brother Mr. John Taylor. The rest
                            of the name enjoy their usual health. Under my own roof this is the case also, not excepting my mother tho’ approaching the
                            commencement of her 96th. year. Wishing you not only health but all other blessings, I beg you to be assured of continued
                            esteem and friendly regards, in wch Mrs. M desires that she may be joined.
                        
                            
                                
                            
                        
                    